DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, included in its Answer filed January 20, 2009. The basis for Defendant's request is that Plaintiffs did not timely appeal within the 90 days required by ORS 305.280(2).1 The tax year at issue is 2007.
ORS 305.280(2) provides in relevant part:
  "An appeal * * * from any notice of assessment or refund denial issued by the Department of Revenue * * * shall be filed within 90 days after the date of the notice."
A review of the pleadings shows the assessment notice was mailed to Plaintiffs on September 23, 2008. Plaintiffs filed their Complaint with the Magistrate Division of the Oregon Tax Court January 6, 2009 (postmark date). The 90-day deadline from the assessment notice was December 22, 2008. Plaintiffs missed that deadline.
The court is not aware of any circumstance that extends the statutory limit of 90 days. Defendant's motion is therefore granted.2 Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this___day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on February 19,2009. The Court filed and entered this document on February 19, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to the 2007 edition.
2 Plaintiffs' appeal is untimely and will be dismissed. However, Defendant agreed to send Plaintiffs a form they can fill out requesting relief under the doubtful liability provisions of ORS 305.295(1)(d), whereby Defendant may reduce or entirely cancel the tax, penalties, and interest it has imposed if satisfied that Plaintiffs are entitled. There was also discussion about the extended appeal provisions of ORS 305.280(3), whereby Plaintiffs may pay the tax assessed, and then appeal to the Tax Court within two years of the date of payment of that tax. *Page 1